—Appeal from a decision of the Workers’ Compensation Board, filed June 23, 1994, which ruled that claimant sustained a causally related disability and awarded workers’ compensation benefits.
On August 20,1987, claimant, a construction worker, injured his back while moving steel beams. While out of work on disability, claimant suffered a stroke on April 5, 1988. The Board found that claimant’s stroke was not related to his accident at work, but that he was totally disabled as a result of the prior accident. Accordingly, the Board awarded claimant workers’ compensation benefits. Upon review of the record, we reject the claim by the employer and its carrier that this decision is not supported by substantial evidence. The record reveals that while one physician opined that the accident, without the effects of the stroke, rendered claimant only partially disabled, there was contrary testimony that the accident caused claimant to be totally disabled. It was for the Board to assess the weight to be accorded this conflicting evidence and, therefore, we find that its decision is supported by substantial evidence.
Cardona, P. J., Crew III, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.